Per Curiam.
This case is before us on a rule directed to Frederick Bigelow, superintendent of buildings of Newark, to show cause why a, peremptory or alternative writ of mandamus should not issue requiring the issuance of a permit to the relator for the erection of a building containing stores and dwellings on Wainwright street in that city. The parties have stipulated the facts, and from them it appears that the relator is the owner of a plot of land on Wainwright street containing ñfty-nine and ten hundredths feet in front and one hundred feet'in depth; that an application was made to the respondent, superintendent of buildings, for a permit, and the legal fee tendered therefor. The application was refused on the ground that the proposed building was forbidden by a zoning ordinance of the city. The relator then appealed to the board of adjustment of the city, a board created by ordinance in pursuance of chapter 146 of the laws of 1924. After hearing, the board of adjustment affirmed the decision of the superintendent of buildings and itself°-refused to grant the permit. On this state of facts it is apparent that the refusal of the building inspector was not justified: The construction applied for conies clearly within the decision of the Court of Errors and Appeals in the case of Ignaciunas v. Risley, 2 N. J. Adv. R. 852, and that these rights could not be impaired through establishment of a board of adjustment is established by the decision of the same court in the case of Losick v. Binda, No. 102, May term, 1925.
The relator is entitled to a peremptory writ of mandamus and the same is awarded.